DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 22-42 are pending
Examiner Response to Arguments
Applicant's arguments filed on 07/02/2020 have been fully considered but are moot because, the arguments do not apply to any of the references being used in the current rejection.
Examiner Response to Amendments
Claim Rejections - 35 USC § 101
	In response to the amendments filed on 07/02/2020 with respect the claims 22-42, claim rejections - 35 USC § 101 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Cha et al (US20180317201).

	Regarding claim 22, the cited reference Jin discloses a non-transitory computer-readable medium 
storing executable instructions that, in response to execution, cause one or more processors of a serving gateway user plane (SGW-U) (Fig. 6 and ¶0178 disclose FIG. 6 is a structural diagram of an embodiment of a paging apparatus for a distributed gateway (i.e. gateway user plane). Fig. 8 and ¶0228-¶0223 disclose a structural diagram of a computing node, the computing node 800 includes a processor 810 and a memory 830… The processor 810 is configured to execute a program 832… The memory 830 is configured to store the program 832… The program 832 may include corresponding units in the embodiments shown in FIG. 6) of an evolved packet core (EPC) of a wireless communication network (Fig. 4 discloses the components in a mobile communications network such as an original mobile core 
network gateway), to perform operations comprising: processing a received downlink (DL) data signal comprising a DL data packet for a user equipment (UE) in the network (Fig. 1 and ¶0095-¶0096 disclose in Step 101 that a gateway user plane obtains downlink data… The downlink data needs to be forwarded and processed by a plurality of network devices when being sent from the server to the terminal. The gateway user plane is one of the plurality of network devices); identifying a serving gateway control plane (SGW-C) associated with the SGW-U that serves the UE (¶0003 and ¶0004 disclose a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function), when the UE is in idle mode (Fig. 4 and ¶0098-¶0100 disclose that there is no available data channel between the gateway user plane and the terminal and discloses also the process of paging a terminal and after the terminal is paged, the terminal may initiate a service request procedure. An uplink data channel and a downlink data channel may be established between the terminal and the gateway user plane by using the service request procedure, which means that there is no communication between the gateway user plane and the terminal before the paging process), wherein the SGW-C comprises a control plane node associated with the SGW (¶0004 discloses a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function); and providing an SGW-U DL data notification message to the SGW-C, in order to inform the SGW-C about an availability of the DL data packet for the UE (Fig. 1 and ¶0097 disclose sending downlink data report information to a gateway control plane. ¶0098 and ¶0099 further disclose that when the gateway user plane is set to send report information to the gateway control plane once the downlink data is received, the gateway user plane may send the downlink data report information to the gateway control plane so that the terminal will be paged). However, the cited reference Jin does not explicitly teach buffering the DL data packet and DL data notification message generated selectively based 
on a priority of the received DL data signal.
	In an analogous art Cha teaches the method of buffering the DL data packet (¶0055-¶0056 discloses that the core network 220 may send the wireless access point 210 a paging message to be transmitted to page the UE 200 in the idle mode. 0061 discloses that the paging messages buffered in the paging buffer) and DL data notification message generated selectively based on a priority of the received DL data signal (¶0058 discloses that the wireless access point 210 may process the paging message in two and  determine priorities of received paging messages and ¶0061 further discloses that determining the priorities may include comparing the priority of the paging message that has been previously buffered in the paging buffer of the radio access point and the priority of a newly received paging message…Afterward, the radio access point 210 may send the paging message based on the paging message processing result... the wireless access point 210 may send the paging message…based on the priorities… of paging messages buffered in the paging buffer).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Koodli et al (US20110286465).

	Regarding claim 22, the cited reference Jin discloses a non-transitory computer-readable medium 
storing executable instructions that, in response to execution, cause one or more processors of a serving gateway user plane (SGW-U) (Fig. 6 and ¶0178 disclose FIG. 6 is a structural diagram of an embodiment of a paging apparatus for a distributed gateway (i.e. gateway user plane). Fig. 8 and ¶0228-¶0223 disclose a structural diagram of a computing node, the computing node 800 includes a processor 810 and a memory 830… The processor 810 is configured to execute a program 832… The memory 830 is configured to store the program 832… The program 832 may include corresponding units in the embodiments shown in FIG. 6) of an evolved packet core (EPC) of a wireless communication network (Fig. 4 discloses the components in a mobile communications network such as an original mobile core 
network gateway), to perform operations comprising: processing a received downlink (DL) data signal comprising a DL data packet for a user equipment (UE) in the network (Fig. 1 and ¶0095-¶0096 disclose in Step 101 that a gateway user plane obtains downlink data… The downlink data needs to be forwarded and processed by a plurality of network devices when being sent from the server to the terminal. The gateway user plane is one of the plurality of network devices); identifying a serving gateway control plane (SGW-C) associated with the SGW-U that serves the UE (¶0003 and ¶0004 disclose a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function), when the UE is in idle mode (Fig. 4 and ¶0098-¶0100 disclose that there is no available data channel between the gateway user plane and the terminal and discloses also the process of paging a terminal and after the terminal is paged, the terminal may initiate a service request procedure. An uplink data channel and a downlink data channel may be established between the terminal and the gateway user plane by using the service request procedure, which means that there is no communication between the gateway user plane and the terminal before the paging process), wherein the SGW-C comprises a control plane node associated with the SGW (¶0004 discloses a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function); and providing an SGW-U DL data notification message to the SGW-C, in order to  (Fig. 1 and ¶0097 disclose sending downlink data report information to a gateway control plane. ¶0098 and ¶0099 further disclose that when the gateway user plane is set to send report information to the gateway control plane once the downlink data is received, the gateway user plane may send the downlink data report information to the gateway control plane so that the terminal will be paged). However, the cited reference Jin does not explicitly teach buffering the DL data packet and DL data notification message generated selectively based 
on a priority of the received DL data signal.
	In an analogous art Koodli teaches the method of buffering the DL data packet (¶0020 discloses that SGW 120 a can buffer IP packets received) and DL data notification message generated selectively based on a priority of the received DL data signal (Fig. 3 and ¶0044-¶0045 discloses at step 310, SGW 204 receives data on bearer ID=6. This causes SGW 204 to check at step 312 whether the priority on the bearer is less than or equal to the global Bearer Paging Priority (BPP). Since the bearer priority is 2, and this is higher priority than the current BPP of 3, a downlink data notification (DDN) request is sent immediately at step 314. At step 316, SGW 204 receives data on bearer ID=5. This causes SGW 204 to check at step 318 whether the priority on the bearer is less than or equal to the BPP, and since the bearer priority of 4 is lower than the BPP of 3, the traffic is deemed not high enough priority and is forced to wait... The received packets are buffered and sent later following the downlink data notification request.). 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Koodli to reduce the frequency at which SGW sends downlink data notifications based on the paging priorities.

Claims 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Cha et al (US20180317201), in further view of Karlsson et al (US20160219605).

Regarding claim 23, the combination of Jin and Cha discloses all limitations of claim 22. Jin further discloses wherein the SGW-U DL data packet notification message is configured to establish evolved packet system (EPS) bearers of the UE in the network (¶0125 discloses that the downlink data report information (sent from gateway user plane  to gateway control plane(¶00120)) is used to trigger the gateway control plane to send a downlink data notification to a mobility management entity, and the downlink data notification is used to trigger the mobility management entity to initiate a paging to the terminal). However, the combination of Jin and Cha does not explicitly teach wherein the SGW-U DL data notification message to the SGW-C comprises information on one or more of allocation and retention priority (ARP), evolved packet system (EPS) bearer ID and paging priority indication associated with the DL data.
In an analogous art Karlsson teaches wherein the SGW-U DL data notification message to the SGW-C comprises information on one or more of allocation and retention priority (ARP), evolved packet system (EPS) bearer ID (¶0081 section 2 discloses that the ARP and EPS Bearer ID are always set in Downlink Data Notification) and paging priority indication associated with the DL data (¶0081 section 3a discloses that paging priority indication is included only if MME receives a Downlink Data Notification…with ARP).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karlsson where the ARP information may then be used to perform admission control, e.g. deciding whether or not to allocate radio resources for the requested service for the UE and the EPS bearer ID is used to control the paging process.

Regarding claim 25, the combination of Jin and Cha discloses all limitations of claim 22. However, the combination does not explicitly teach further cause the one or more processors to drop the DL data packet and not generate the SGW-U DL data notification message to the SGW-C, when the DL data packet is received on a low priority bearer, based on a request from the SGW-C or a mobility management entity (MME) associated therewith.
In an analogous art Karlsson teaches further cause the one or more processors to drop the DL data packet and not generate the SGW-U DL data notification message to the SGW-C, when the DL data packet is received on a low priority bearer, based on a request from the SGW-C or a mobility management entity (MME) associated therewith (¶0081 discloses that MME (has control plane connectivity for the given UE) has requested the Serving GW to throttle downlink low priority traffic and if the downlink data packet is received on a low priority bearer to be throttled, the SGW drops the downlink data).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karlsson to save radio resources and not overload or congest the network. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Cha et al (US20180317201), in further view of Tan et al (US20150110121).

	Regarding claim 24, the combination of Jin and Cha discloses all limitations of claim 22. However the combination does not explicitly teach further cause the one or more processors to process a SGW-C DL data notification acknowledge message received from the SGW-C, in response to the SGW-U DL data notification message provided to the SGW-C, wherein the SGW-C DL data notification acknowledge message comprises a status information associated with the SGW-U DL data notification message. 	In an analogous art Tan teaches further cause the one or more processors to process a SGW-C DL data notification acknowledge message received from the SGW-C, in response to the SGW-U DL data notification message provided to the SGW-C, wherein the SGW-C DL data notification acknowledge message comprises a status information associated with the SGW-U DL data notification message (Fig. 4 and ¶0154 disclose in step 305 that the gateway forwarding plane device sends an event reporting message which carries the characteristic information, to the gateway control plane device and in step 307 and ¶0159 disclose that the gateway control plane device sends the acquired context information to the gateway forwarding plane device which is a response message including the acquired context information). 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Cha et al (US20180317201), in further view of Walldeen et al (US20180288735).

	Regarding claim 26, the combination of Jin and Cha discloses all limitations of claim 22. However, the combination does not explicitly teach discloses further cause the one or more processors to introduce a predetermined delay prior to providing the SGW-U DL data notification message to the SGW-C, based on a request to delay sending the SGW-U DL data notification message to the SGW-C, from the SGW-C or a mobility management entity (MME) associated therewith.
	In an analogous art Walldeen teaches further cause the one or more processors to introduce a predetermined delay prior to providing the SGW-U DL data notification message to the SGW-C, based on a request to delay sending the SGW-U DL data notification message to the SGW-C, from the SGW-C or a mobility management entity (MME) associated therewith (¶0096 discloses that if the MME serving the wireless device has requested the serving gateway to delay sending the Downlink Data Notification, the Serving Gateway 372 buffers the downlink data and waits a predetermine time period before continuing). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Walldeen to avoid MME overload or congestion.

Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Cha et al (US20180317201), in further view of Tan et al (US20150110121), in further view of Walldeen et al (US20180288735).

	Regarding claim 27, the combination of Jin, Tan, and Cha discloses all limitations of claim 24. However the combination does not explicitly teach wherein the SGW-C DL data notification acknowledge message comprises a DL buffering requested indication comprising the DL buffering duration time that indicates a time required to establish radio bearers of the UE, in order to send the DL data to the UE.
	In an analogous art Walldeen teaches wherein the SGW-C DL data notification acknowledge message comprises a DL buffering requested indication comprising the DL buffering duration time that indicates a time required to establish radio bearers of the UE, in order to send the DL data to the UE
(¶0096 discloses a method of if the MME serving the wireless device has requested the serving gateway to delay sending the Downlink Data Notification, the Serving Gateway 372 buffers the downlink data and waits a predetermine time period before continuing.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of Walldeen to avoid system overload or congestion or loss of data.

Regarding claim 28, the combination of Jin, Tan, Cha, and Walldeen discloses all limitations of claim 27, Walldeen further discloses further cause the one or more processors to introduce a delay corresponding to the DL buffering duration time prior to providing a subsequent SGW-U DL data notification message to the SGW-C, when subsequent data packets are received at the SGW-U before the expiration of the DL buffering duration time (¶0096 and ¶0097 disclose  a method of if the MME serving the wireless device has requested the serving gateway to delay sending the Downlink Data Notification, the Serving Gateway 372 buffers the downlink data and waits a predetermine time period before continuing and the Serving Gateway receives additional downlink data packets/control signalling for the wireless device before the predetermined time period has expired).

	Regarding claim 29, the combination of Jin, Cha, and Tan discloses all limitations of claim 24. However the combination does not explicitly teach wherein the SGW-C DL data notification acknowledge message comprises an indication that the SGW-U DL data notification message provided to the SGW-C is temporarily rejected by a mobility management entity MME or a service GPRS support node (SGSN) associated therewith.
	In an analogous art Walldeen teaches wherein the SGW-C DL data notification acknowledge message comprises an indication that the SGW-U DL data notification message provided to the SGW-C is temporarily rejected by a mobility management entity MME or a service GPRS support node (SGSN) associated therewith (¶0103 discloses that upon reception of a rejection for a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected and if the Downlink Data Notification is triggered by the arrival of signalling messages at the Serving Gateway 372, the Serving Gateway may reject the PDN Gateway 373 initiated EPS bearer(s) request with the same indication that the request has been temporarily rejected and ¶0100 discloses that MME may reject a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Walldeen when the Routing Area Update procedure with SGSN change or the Tracking Area Update procedure is in progress (Walldeen, ¶0101).

Regarding claim 30, the combination of Jin, Cha, Tan, and Walldeen discloses all limitations of 
claim 29. Walldeen further discloses further cause the one or more processors to start a locally configured 
guard timer having a predetermined delay associated therewith, and buffer subsequent DL data packets, until a modify bearer request message is received from an MME or an SGSN associated therewith, or the guard timer is expired, when the SGW-C DL data notification acknowledge message comprises an indication that the SGW-U DL data notification message is temporarily rejected (¶0102 discloses that upon reception of a rejection for a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected and if the Downlink Data Notification is triggered by the arrival of downlink data packets at the Serving Gateway, the Serving GW starts in one example a locally configured guard timer and buffers all downlink user packets received to the wireless device and waits for a Modify Bearer Request message to come. The Serving Gateway continues upon reception of a Modify Bearer Request message, otherwise the Serving GW releases buffered downlink user packets at expiry of the guard timer).

Regarding claim 31, the combination of Jin, Cha, Tan, and Walldeen discloses all limitations of claim 30. Walldeen further discloses upon receiving the modify bearer request message, further cause the one or more processors to provide the SGW-U DL data notification message again to the SGW-C, for subsequent transmission to an MME or a SGSN from which the modify bearer request message is received (¶0100-¶0102 discloses that MME may reject a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected. SGSN may reject a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected. the Serving GW starts in one example a locally configured guard timer and buffers all downlink user packets received to the wireless device and waits for a Modify Bearer Request message to come. The Serving Gateway continues upon reception of a Modify Bearer Request message).

Regarding claim 32, the combination of Jin, Cha, Tan, and Walldeen discloses all limitations of claim 30. Walldeen further discloses further cause the one or more processors to release the buffered DL data packets, if the guard timer is expired or a delete session request message is received from an MME or a SGSN associated therewith, before receiving the modify bearer request message (¶0100-¶0102 discloses that MME may reject a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected. SGSN may reject a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected. the Serving GW starts in one example a locally configured guard timer and buffers all downlink user packets received to the wireless device and waits for a Modify Bearer Request message to come…the Serving GW releases buffered downlink user packets at expiry of the guard timer).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Tan et al (US20150110121).
	Regarding claim 33, the cited reference Jin discloses a non-transitory computer-readable medium storing executable instructions that, in response to execution, cause one or more processors of a serving gateway control plane (SGW-C) of a wireless communication network (Fig. 6 and ¶0178 disclose FIG. 6 is a structural diagram of an embodiment of a paging apparatus for a distributed gateway (i.e. gateway user plane). Fig. 8 and ¶0228-¶0223 disclose a structural diagram of a computing node, the computing node 800 includes a processor 810 and a memory 830… The processor 810 is configured to execute a program 832… The memory 830 is configured to store the program 832… The program 832 may include corresponding units in the embodiments shown in FIG. 6 and Fig. 4 discloses the components in a mobile communications network such as an original mobile core network gateway), to perform operations comprising: processing an SGW-U downlink (DL) data notification message received from a serving gateway user plane (SGW-U) comprising a user plane node associated with the SGW, wherein the SGW-U DL data notification message indicates an availability of a DL data for a user equipment (UE) served by the SGW-C (Fig. 1 and ¶0095-¶0096 disclose in Step 101 that a gateway user plane obtains downlink data… The downlink data needs to be forwarded and processed by a plurality of network devices when being sent from the server to the terminal. The gateway user plane is one of the plurality of network devices. ¶0003 and ¶0004 disclose a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function. ¶0004 discloses a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function. Fig. 1 and ¶0097 disclose sending downlink data report information to a gateway control plane. ¶0098 and ¶0099 further disclose that when the gateway user plane is set to send report information to the gateway control plane once the downlink data is received, the gateway user plane may send the downlink data report information to the gateway control plane so that the terminal will be paged). However, the cited reference Jin does not explicitly teach providing an SGW-C DL data notification acknowledge message to the SGW-U, in response to the SGW-U DL data notification message, wherein the SGW-C DL data notification acknowledge message comprises a status information associated with 

	In an analogous art Tan teaches providing an SGW-C DL data notification acknowledge message to the SGW-U, in response to the SGW-U DL data notification message, wherein the SGW-C DL data notification acknowledge message comprises a status information associated with the SGW-U DL data notification message (Fig. 4 and ¶0154 disclose in step 305 that the gateway forwarding plane device sends an event reporting message which carries the characteristic information, to the gateway control plane device and in step 307 and ¶0159 disclose that the gateway control plane device sends the acquired context information to the gateway forwarding plane device which is a response message including the acquired context information). 
	
    PNG
    media_image1.png
    821
    836
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the solution of Tan to ensuring accurate forwarding of the data packet.

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of 3GPP (3GPP TR 23.709), in further view of Chen et al (US20160112945).

	Regarding claim 33, the cited reference Jin discloses a non-transitory computer-readable medium 
storing executable instructions that, in response to execution, cause one or more processors of a serving gateway control plane (SGW-C) of a wireless communication network (Fig. 6 and ¶0178 disclose FIG. 6 is a structural diagram of an embodiment of a paging apparatus for a distributed gateway (i.e. gateway user plane). Fig. 8 and ¶0228-¶0223 disclose a structural diagram of a computing node, the computing node 800 includes a processor 810 and a memory 830… The processor 810 is configured to execute a program 832… The memory 830 is configured to store the program 832… The program 832 may include corresponding units in the embodiments shown in FIG. 6 and Fig. 4 discloses the components in a mobile communications network such as an original mobile core network gateway), to perform operations comprising: processing an SGW-U downlink (DL) data notification message received from a serving gateway user plane (SGW-U) comprising a user plane node associated with the SGW, wherein the SGW-U DL data notification message indicates an availability of a DL data for a user equipment (UE) served by the SGW-C (Fig. 1 and ¶0095-¶0096 disclose in Step 101 that a gateway user plane obtains downlink data… The downlink data needs to be forwarded and processed by a plurality of network devices when being sent from the server to the terminal. The gateway user plane is one of the plurality of network devices. ¶0003 and ¶0004 disclose a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function. ¶0004 discloses a gateway in a mobile communications network starts to be designed as a distributed gateway (DGW). The distributed gateway is mainly characterized by decoupling and separating a signaling control function from a data forwarding function that are of an original mobile core network gateway, and using a gateway control plane (GW-C) to bear the singling control function and a gateway user plane (GW-U) to bear the data forwarding function. Fig. 1 and ¶0097 disclose sending downlink data report information to a gateway control plane. ¶0098 and ¶0099 further disclose that when the gateway user plane is set to send report information to the gateway control plane once the downlink data is received, the gateway user plane may send the downlink data report information to the gateway control plane so that the terminal will be paged). However, the cited reference Jin does not explicitly teach providing an SGW-C DL data notification acknowledge message to the SGW-U, in response to the SGW-U DL data notification message, wherein the SGW-C DL data notification acknowledge message comprises a status information associated with the SGW-U DL data notification message.
(Page 10, Section 5.2.1 discloses that the MME receives DDN(downlink data notification from S-GW (serving gateway) and return a DDN ACK with the request (i.e. indication) to S-GW to store packets for up to a DL buffering time T). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the solution of 3GPP to cater for congestion situations, for temporary loss of coverage, or for UE's in a power saving state in ECM-IDLE (3GPP, Page 10, Section 5.2.1). However the combination of Jin and 3GPP does not explicitly teach sending data notification acknowledge message from a serving gateway control plane (SGW-C).
	In an analogous art Chen teaches sending data notification acknowledge message from a serving gateway control plane (SGW-C) (¶0052 discloses that the MME is provided with a control plane gateway which means that a serving gateway control plane (SGW-C) is part of the MME). 
	
    PNG
    media_image2.png
    749
    493
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Chen where the control plane gateway is set in the MME to provide connection between control plane gateway and SGW through X-1 interface and to base station eNodeB through S1-MME (Chen, ¶0052). 
Regarding claim 34, the combination of Jin, 3GPP, and Chen discloses all limitations of claim 33.
Jin further discloses further cause the one or more processors to provide a first SGW-C DL data notification message, generated based on the received SGW-U DL data notification message, to a mobility management entity (MME) associated with the UE, prior to providing the SGW-C DL data notification acknowledge message to the SGW-U and wherein the first SGW-C DL data notification message provides to the MME, an indication of the availability of the DL data for the UE (See Fig. 4 below for the steps 401, 402, 403, and 404).
	
    PNG
    media_image3.png
    510
    847
    media_image3.png
    Greyscale

	
Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in further view of 3GPP (3GPP TR 23.709), in further view of Chen et al (US20160112945), in further view of Karlsson et al (US20160219605).

Regarding claim 35, the combination of Jin, 3GPP, and Chen discloses all limitations of claim 34. 
Jin further discloses wherein the first SGW-C DL data notification message is configured to establish evolved packet system (EPS) bearers of the UE in the network (¶0125 discloses that the downlink data 
report information (sent from gateway user plane  to gateway control plane(¶00120)) is used to trigger the gateway control plane to send a downlink data notification to a mobility management entity, and the downlink data notification is used to trigger the mobility management entity to initiate a paging to the terminal). However, the combination does not explicitly teach wherein the first SGW-C DL data notification message to the SGW-C comprises information on one or more of an allocation and retention priority (ARP), evolved packet system (EPS) bearer ID and paging priority indication associated with the 

In an analogous art Karlsson teaches wherein the first SGW-C DL data notification message to the SGW-C comprises information on one or more of an allocation and retention priority (ARP), evolved packet system (EPS) bearer ID (¶0081 section 2 discloses that the ARP and EPS Bearer ID are always set in Downlink Data Notification) and paging priority indication associated with the DL data (¶0081 section 3a discloses that paging priority indication is included only if MME receives a Downlink Data Notification…with ARP).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karlsson where the ARP information may then be used to perform admission control, e.g. deciding whether or not to allocate radio resources for the requested service for the UE and the EPS bearer ID is used to control the paging process.

	Regarding claim 36, the combination of Jin, 3GPP, and Chen discloses all limitations of claim 33. However, the combination does not explicitly teach further cause the one or more processors to provide a second SGW-C DL data notification message, generated based on the received SGW-U DL data notification message, to a service GPRS support node (SGSN) associated with the UE, in order to transfer the DL data to the UE, prior to providing the SGW-C DL data notification acknowledge message to the SGW-U, wherein the second SGW-C DL data notification message comprises an indication of the availability of the DL data for the UE.
	In an analogous art Karlsson teaches further cause the one or more processors to provide a second SGW-C DL data notification message, generated based on the received SGW-U DL data notification message, to a service GPRS support node (SGSN) associated with the UE, in order to transfer the DL data to the UE, prior to providing the SGW-C DL data notification acknowledge message to the SGW-U, wherein the second SGW-C DL data notification message comprises an indication of the availability of the DL data for the UE (¶0081 discloses that the Serving GW receives a Create Bearer Request or Update Bearer Request for a UE, and the S-GW does not have a downlink S1-U and the SGSN has notified the Serving GW that the UE has moved to PMM-IDLE or STANDBY state, the Serving GW buffers signalling messages and sends a Downlink Data Notification to trigger SGSN to page the UE. ¶0081 section 2 further discloses that The Serving GW sends a Downlink Data Notification message to the SGSN node for which it has control plane connectivity for the given UE. The ARP and EPS Bearer ID are always set in Downlink Data Notification. The EPS bearer(s) for which the Serving GW has received downlink packet data or a downlink control message is explicitly indicated respectively. The SGSN respond to the S-GW with a Downlink Data Notification Ack message).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karlsson in order to page the UE because the SGSN node 
has control plane connectivity for the given UE.
Regarding claim 37, the combination of Jin, 3GPP, and Chen discloses all limitations of claim 34. 3GPP further discloses the MME DL data notification acknowledge message comprises a status information associated with the first SGW-C DL data notification message (Page 10, Section 5.2.1 discloses that the MME return a DDN ACK with the request (i.e. indication) S-GW to store packets for up to a DL buffering time T). However, the combination does not explicitly teach further cause the one or more processors to: process an MME DL data notification acknowledge message received from the MME, in response to the first SGW-C DL data notification message, prior to providing the SGW-C DL data notification acknowledge message to the SGW-U and wherein the SGW-C DL data notification acknowledge message to the SGW-U is generated based on the received MME DL data notification acknowledge message.
	In an analogous art Karlsson teaches further cause the one or more processors to: process an MME DL data notification acknowledge message received from the MME, in response to the first SGW-C DL data notification message, prior to providing the SGW-C DL data notification acknowledge message to the SGW-U (¶0081 section 2 discloses that the Serving GW sends a Downlink Data Notification message to the MME for which it has control plane connectivity for the given UE... The MME respond to the S-GW with a Downlink Data Notification Ack message). Karlsson further discloses wherein the SGW-C DL data notification acknowledge message to the SGW-U is generated based on the received MME DL data notification acknowledge message (¶0081 section 2 discloses that the Serving GW sends a Downlink Data Notification message to the MME for which it has control plane connectivity for the given UE… The MME (MME has control plane connectivity) respond to the S-GW with a Downlink Data Notification Ack message).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karlsson in order to page the UE and carry out the service need to be set up for the system communication.

Regarding claim 38, the combination of Jin, 3GPP, Chen, and Karlsson discloses all limitations of claim 36, Karlsson further discloses further cause the one or more processors to: process an SGSN DL data notification acknowledge message received from the SGSN, in response to the second SGW-C DL data notification message from the SGW-C, prior to providing the SGW-C DL data notification acknowledge message to the SGW-U (¶0081 section 2 discloses that The Serving GW sends a Downlink Data Notification message to the SGSN node for which it has control plane connectivity for the given UE… The SGSN respond to the S-GW with a Downlink Data Notification Ack message). 3GPP further discloses the SGSN DL data notification acknowledge message comprises a status information associated with the second SGW-C DL data notification message (Page 10, Section 5.2.1 discloses that the SGSN return a DDN ACK with the request (i.e. indication) S-GW to store packets for up to a DL buffering time T). Karlsson further discloses wherein the SGW-C DL data notification acknowledge message to the SGW-U is generated based on the received SGSN DL data notification acknowledge message (¶0081 section 2 discloses that The Serving GW sends a Downlink Data Notification message to the SGSN node for which it has control plane connectivity for the given UE… The SGSN respond to the S-GW with a Downlink Data Notification Ack message).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Karlsson et al (US20160219605).

Regarding claim 40, the cited reference Jin discloses all limitations of claim 39. Jin further discloses 
wherein the MME is configured to establish evolved packet system (EPS) bearers of the UE in the network, 
based on the received first SGW-C DL data notification message (¶0125 discloses that the downlink data report information (sent from gateway user plane  to gateway control plane(¶00120)) is used to trigger the gateway control plane to send a downlink data notification to a mobility management entity, and the downlink data notification is used to trigger the mobility management entity to initiate a paging to the terminal). However, the combination of Jin and Cha does not explicitly teach wherein the first SGW-C DL data notification message comprises information on one or more of an allocation and retention priority (ARP), evolved packet system (EPS) bearer ID and paging priority indication associated with the DL data.
In an analogous art Karlsson teaches wherein the first SGW-C DL data notification message comprises information on one or more of an allocation and retention priority (ARP), evolved packet system (EPS) bearer ID (¶0081 section 2 discloses that the ARP and EPS Bearer ID are always set in Downlink Data Notification) and paging priority indication associated with the DL data (¶0081 section 3a discloses that paging priority indication is included only if MME receives a Downlink Data Notification…with ARP).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Karlsson where the ARP information may then be used to perform admission control, e.g. deciding whether or not to allocate radio resources for the requested service for the UE and the EPS bearer ID is used to control the paging process.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of 3GPP (3GPP TR 23.709).

Regarding claim 41, the cited reference Jin discloses all limitations of claim 39. However, Jin does not explicitly teach further cause the one or more processors to derive a DL buffering duration time required to establish radio bearers of the UE, when the UE is in a power saving mode, and wherein the MME DL data notification acknowledge message comprises a DL buffering requested indication comprising the DL buffering duration time.
	In an analogous art 3GPP discloses further cause the one or more processors to derive a DL 
buffering duration time required to establish radio bearers of the UE, when the UE is in a power saving mode (Page 13 discloses in Step 3 that the MME detects that the UE for which it received the DDN is in a power saving state. Step 4 discloses that the MME sends a DDN Ack with new message cause "DL buffering Requested ", a "DL Buffering duration T" and Step 7 further discloses when the S-GW receives the modify bearer request from the MME, if time T is still running, it stops the timer T, and delivers the buffered DL packet(s)), and wherein the MME DL data notification acknowledge message comprises a DL buffering requested indication comprising the DL buffering duration time (Figure 5.2.1-1, Page 10, Section 5.2.1 discloses that the MME return a DDN ACK with the request S-GW to store packets for up to a DL buffering time T. Page 11, Section 5.2.1 discloses the MME sends the time to buffer to 
the S-GW in the DDN reply).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the solution of 3GPP to cater for congestion situations, for temporary loss of coverage, or for UE's in a power saving state (3GPP, Page 10, Section 5.2.1). 

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (US20180192394), in view of Walldeen et al (US20180288735).

Regarding claim 42, the cited reference Jin discloses all limitations of claim 39. However, Jin does not explicitly teach further cause the one or more processors to reject the first SGW-C DL data notification message from the SGW-C, when a tracking area update (TAU) procedure with the MME change or a routing area update (RAU) procedure of the MME is in progress, and wherein the MME DL data notification acknowledge message comprises an indication that the first SGW-C DL data notification message has been temporarily rejected.
In an analogous art Walldeen teaches further cause the one or more processors to reject the first SGW-C DL data notification message from the SGW-C, when a tracking area update (TAU) procedure with the MME change or a routing area update (RAU) procedure of the MME is in progress, and wherein the MME DL data notification acknowledge message comprises an indication that the first SGW-C DL data notification message has been temporarily rejected (¶0100 and ¶0102 disclose If a Tracking Area Update procedure with the MME change or a Routing Area Update procedure is in progress when the old MME receives a Downlink Data Notification message, the old MME may reject a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected. Upon reception of a rejection for a Downlink Data Notification message with an indication that the Downlink Data Notification message has been temporarily rejected and if the Downlink Data Notification is triggered by the arrival of downlink data packets at the Serving Gateway, the Serving GW starts in one example a locally configured guard timer and buffers all downlink user packets received to the wireless device and waits for a Modify Bearer Request message to come. The Serving Gateway
 continues upon reception of a Modify Bearer Request message).It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Walldeen to avoid MME overload or congestion or loss of data.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 39 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin et al (US20180192394).

	Regarding claim 39, the cited reference Jin discloses a non-transitory computer-readable medium storing executable instructions that, in response to execution, cause one or more processors of a mobility management entity (MME) of a wireless communication network (¶0005 and Fig. 4 discloses a system including a mobility management entity (MME)), to perform operations comprising: processing a first SGW-C downlink (DL) data notification message received from a serving gateway control plane (SGW-C) (Fig. 5 and ¶0135 discloses in step 403 that the gateway control plane sends a downlink data notification (DDN) to a mobility management entity), wherein the first SGW-C DL data notification message indicates an availability of a DL data for a user equipment (UE) served by the MME (¶0136 discloses that the gateway control plane may determine, according to a policy, whether to send the downlink data notification. For example, the policy may be triggering pagings to user equipment or a terminal this happened when the gateway user plane is set to send report information to the gateway control plane once the downlink data is received, the gateway user plane may send the downlink data report information to the gateway control plane so that the terminal will be paged (¶0098 and ¶0099) and after that the gateway control plane sends a downlink data notification (DDN) to a mobility management entity (¶0135)); and providing an MME DL data notification acknowledge message to the SGW-C, in response to the first SGW-C DL data notification message (Fig. 5 and ¶0137 discloses in step 404 that the mobility management entity feeds back downlink data notification acknowledgement information to the gateway control plane), wherein the MME DL data notification acknowledge message comprises a status information associated with the first SGW-C DL data notification message (¶0151 discloses that gateway control plane may obtain the downlink data notification acknowledgement message sent by the mobility management entity. The downlink data notification acknowledgement message indicates that the mobility management entity determines to initiate a paging to the terminal). 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS 

from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner 
can normally be reached on Mon-Fri: 8AM-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462